                                                                       JS-6
1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                )   Case No. CV 18-2049-GW-AGRx
13            Plaintiff,                      )
                                              )   ORDER DISMISSING CASE
14
           v.                                 )   WITHOUT PREJUDICE,
15                                            )   VACATING HEARING, AND
16   JASMINE BECKER, a/k/a Simin              )   DISMISSING MOTIONS FOR
     Nourian, a/k/a Simin Faraji, a/k/a       )   SUMMARY JUDGMENT AS
17    Yasemin Forouji,                        )   MOOT
18                Defendant.                  )
                                              )
19
20
21
22
23
24
25
26
27
28

                                          1
1          Pursuant to the stipulation of the parties under Federal Rule of Civil
2    Procedure 41(a)(1)(ii), Dkt. 105, IT IS ORDERED THAT THIS ACTION BE,
3    AND HEREBY IS, DISMISSED WITHOUT PREJUDICE as to all causes of
4    action and parties, with each party bearing that party’s own attorneys’ fees, costs,
5    and expenses.
6          The Court vacates the hearing on the tentative ruling on Plaintiff’s Motion
7    for Summary Judgment and Defendant’s Motion for Summary Judgment set for
8    June 9, 2021, Dkt. 104, and dismisses both motions as moot.
9          The Clerk is directed to close the file.
10         IT IS SO ORDERED.
11
12   Dated: June 3, 2021                     _________________________________
                                             HON. GEORGE H. WU
13
                                             UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
